
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2247
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  make technical amendments to certain provisions of title 5, United States Code,
		  enacted by the Congressional Review Act.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Review Act Improvement
			 Act.
		2.Technical
			 amendments to the Congressional Review Act
			(a)Government
			 paperwork reductionSection 801 of title 5, United States
			 Code, is amended as follows:
				(1)Repeal of
			 requirement for submittal of text of rules and certain other materials to both
			 houses of CongressSubsection (a)(1) is amended—
					(A)by striking
			 each House of the Congress and to in subparagraph (A);
					(B)by striking each House of,
			 and inserting on request after Congress, in
			 subparagraph (B); and
					(C)by striking
			 subparagraph (C).
					(2)Listing in
			 congressional record of each rule received by the Comptroller
			 GeneralSubsection (e) is amended to read as follows:
					
						(e)(1)The Comptroller General
				shall submit to each House of Congress a weekly report containing a list of
				each rule received by the Comptroller General pursuant to subsection (a) since
				the last such report was submitted. The report shall include a notation for
				each such rule indicating whether or not the rule is a major rule.
							(2)The Speaker of the House of
				Representatives shall cause to be published in the Congressional Record, in
				that portion of the Record relating to the proceedings of the House of
				Representatives, each report received from the Comptroller General under
				paragraph (1) since the last such publication in the House portion of the
				Record and, for each rule listed in such report, a statement of referral by the
				Speaker to the committee or committees of the House with responsibility for
				review of that rule.
							(3)There shall be published in the
				Congressional Record, in that portion of the Record relating to the proceedings
				of the Senate, each report received from the Comptroller General under
				paragraph (1) since the last such publication in the Senate portion of the
				Record and, for each rule listed in such report, a statement of the referral,
				if any, to the committee or committees of the Senate with responsibility for
				review of that
				rule.
							.
				(b)Conforming
			 amendmentsChapter 8 of such title is further amended—
				(1)in section
			 801(a)(3)(A)(i), by striking Congress and inserting
			 Comptroller General;
				(2)in section
			 801(a)(4), by striking Congress and inserting the
			 Comptroller General;
				(3)in section
			 801(d)(2)(B), by striking Congress and inserting the
			 Comptroller General;
				(4)in section 802(a),
			 by striking Congress the first place it appears and inserting
			 the Comptroller General; and
				(5)in section
			 802(b)(2)(A), by striking Congress and inserting
			 Comptroller General.
				(c)Effective
			 dateThe amendments made by
			 this Act shall take effect 60 days after the date of the enactment of this
			 Act.
			
	
		
			Passed the House of
			 Representatives June 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
